Order entered January 10, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-00674-CR

                            ROLAND LASHUN JERNIGAN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 195th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F-11-59314-N

                                             ORDER
        Appellant’s January 7, 2014 motion to supplement the record and to hold the briefing

schedule in abeyance is GRANTED to the extent we ORDER Official Court Reporter Sandra

A. Hughes to file, within THIRTY days of the date of this order, a supplemental reporter’s

record consisting of volume 8 of the reporter’s record including all videos and photographs

admitted into evidence. We EXTEND the time to file appellant’s brief until SIXTY days from

the date of this order.

        We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Sandra A. Hughes.


                                                       /s/   DAVID EVANS
                                                             JUSTICE